     Case 5:00-cr-90036-MFL ECF No. 741, PageID.5907 Filed 12/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 00-cr-90036-1
                                                    Hon. Matthew F. Leitman
v.

D1, RILEY TROY GRAHAM

     Defendant.
____________________________________________________________________/

                      ORDER GRANTING DEFENDANT’S REQUEST
                         FOR EXTENSION OF TIME (ECF #740)

         On August 21, 2020, Defendant Riley Graham filed a Motion to Vacate

Sentence. (See Mot., ECF No. 731.) On August 28, 2020, this Court directed Graham

to show cause as to why the Court should not dismiss his Motion to Vacate as untimely

filed. (See Show Cause Order, ECF No. 733.) On November 30, 2020, Graham

requested an extension for 15 days to fully respond. (See Def. Reply, ECF No. 740.)

This request for an extension is GRANTED. The Court will give Graham more time

than he has requested. Graham has until February 15, 2021, to submit his response to

the Court’s show cause order.

         IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: December 17, 2020

                                         1
 Case 5:00-cr-90036-MFL ECF No. 741, PageID.5908 Filed 12/17/20 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
